Case 1:20-cv-05728-RBK-KMW Document6 Filed os/08/an TT ATH HA Ra iil ill

 

20200602170056
AO 440 (Rev. 06/12} Summons in a Civil Action RETURN OF SERVICE
SERVICE OF: SUMMONS AND COMPLAINT, CORPORATE DISCLOSURE STATEMENT, CIVIL COVER SHEET
EFFECTED (1} BY ME: HANAN HAYON
TITLE: PROCESS SERVER

DATE: 6/3/2020 1:43:36 PM

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:
[ ] Served personally upon the defendant

RUSSELL CAST STONE, INC., ATTN: WILLIAM N. RUSSELL, Hl, AGENT

Place where served:

400 COOPER RD. WEST BERLIN NJ 08091

[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whem the summons and complaint were left:

ROBYN JACKSON
Relationship to defendant PERSON AUTHORIZED TO ACCEPT SERVICE

Description of Person Accepting Service:

SEX:F_ AGE:36-50_ HEIGHT: 5'4"-5'8" WEIGHT: 164-200 LBS. SKIN: WHITE HAIR:BLONDE_ OTHER:

 

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

STATEMENT OF SERVER

TRAVEL$ SERVICES $ . TOTAL $ .

 

 

 

DECLARATION OF SERVER

1 declare under penalty of perjury under the la’ $ of the Uniigs-Sfates of America that the foregoing information contained in
. this Return of Se andStatement of Server is true and correct.
DATE: Bb Y 1202? LS.

SIGNATURE OF HANAN HAYON
GUARANTEED SUBPOENA SERVICE, INC.
2009 MORRIS AVENUE
UNION, NJ 07083

  
   

 

nll tr eagy

ATTORNEY: JOSEPH J. PANGARO, ESQ. eee Hy
AY ane GRo vt,
Re ecttttees ea ,,

PLAINTIFF: =READING ROCK NORTHEAST, LLC

 

DEFENDANT: WILLIAM N. RUSSELL, Ill, ET AL ee
VENUE: DISTRICT F / oTAe
DOCKET: 1 20 CV 05728 RBK KMW zoe
COMMENT: fit -w- CE
2 \,“uenittaéRLyY GROTE
%,

Agia er OF NEW JERSEY
1, Magnan ec. 18, 2
ue wiper wExpires D

®,
"
“HH

 

 
